The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 14, 2022. Claims 1-3,5,7-15,17,19-20,22-28,31, 33-34 and 36-46 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single-use applicator (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 44 recites “part of a complete implantable apparatus” it is unclear what applicant is attempting to claim when reciting a “part of a complete implantable apparatus that, in its entirety, is completely sterilely sealed in the sterilely sealed package” it is unclear which elements applicant is attempting to claim when reciting “complete implantable apparatus” making it difficult to understand the metes and bounds of the claim language, is applicant attempting to claim that a stimulator and electrode assembly are both within the sterilely sealed package, clarification is required. For the purposes the examination it has been interpreted to include a receiver-stimulator sealed within the package. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0055478 to Lyster et al. (Lyster) (previously cited).
In reference to at least claim 1
Lyster teaches a medical electrode and release liner configurations facilitating packaged electrode characterization which discloses a sterilely sealed package (e.g. 450); and an electrode assembly sterilely sealed in the package (e.g. 150), wherein the apparatus is configured to enable testing for an open circuit between two electrodes of the electrode assembly with the electrode assembly sterilely sealed in the package (e.g. paragraphs [0127],[0130],[0142],[0148],[0153],[0169]; it is disclosed that the electrodes upon their release liner are sealed in a package and that the cartridge facilitates high-reliability sealing of mounted electrodes within an environment that has well-defined conditions in which moisture transfer into and out of the rigid cartridge is minimized, eliminated or essentially eliminated, therefore the electrodes are sterilely sealed within the package, paragraphs [0007], [0126]).  
In reference to at least claim 3
Lyster discloses the apparatus provides conductivity between two electrodes of the electrode assembly sufficient to enable testing for an open circuit between the two electrodes while also enabling testing for a short circuit between the two electrodes with the conductivity present between the two electrodes (e.g. paragraphs [0127],[0130],[0142],[0148],[0153],[0169]).
In reference to at least claim 8
Lyster discloses wherein at least a portion of the package is made of a conductive material in direct contact with electrodes of the electrode assembly (e.g. release liners within the packaging contains conductive gel layer, paragraph [0099],[0127] and cartridge is coupled to the electrodes to test for short or open circuits, paragraphs [0125],[0127]). 

Claim(s) 17, 34 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,522,209 to Patrick et al. (Patrick) (previously cited). 
In reference to at least claim 17
Patrick teaches a cochlear prosthesis test system which discloses an apparatus, comprising: a package (e.g. sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34); and an electrode array sterilely sealed in the package (e.g. electrode 11 consists of a number of platinum bands or rings 12, Fig. 1, Col. 2, ll. 51-63; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34), wherein the apparatus is configured to provide electrical conductivity between two electrodes of the electrode array (e.g. Col. 4, ll. 3-43), wherein at least one of: the apparatus is configured to have the electrical conductivity between the two electrodes at all times while the electrode array is sterilely sealed in the package (e.g. electrical circuit exists between several electrode bands which contact one of the platinum wires, Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34).
In reference to at least claim 34
Patrick discloses the apparatus is configured to controllably initiate the establishment of the electrical conductivity between the two electrodes via material completely within the package that is also sterilely sealed in the package (e.g. Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34).
In reference to at least claim 40
Patrick discloses the apparatus is configured to have the electrical conductivity between the two electrodes at all times while the electrode array is sterilely sealed in the package (e.g. electrical circuit exists between several electrode bands which contact one of the platinum wires, Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,8-12,14, 24, 28, 31, 36-37, 39, 41, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,116,413 to Tabor et al. (Tabor) in view of US Patent No. 4,522,209 to Patrick et al. (Patrick) (both previously cited).  
In reference to at least claim 1
Tabor teaches a coating for bioelectrical stimulation and recording electrodes which discloses a sealed package (e.g. 11); and an electrode assembly sealed in the package (e.g. 15), wherein the apparatus is configured to enable testing for an open circuit between two electrodes of the electrode assembly with the electrode assembly sealed in the package immediately after packaging and immediately prior to implantation (e.g. Col. 1, ll. 29-32, 41-46, Col. 2, ll. 47-53). Tabor discloses that the packing system (e.g. 11) includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, ll. 47-53) and further discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, ll. 33-35). It was well known in the art before the effective filing date of the invention to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center  where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, ll. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the manufacturing plant and providing a sterilized sealed package to the hospital or medical center was well known and provides the predictable result of a ready to use prosthesis that will not have to be sterilized again before implantation. 
In reference to at least claim 2
Tabor discloses the electrode assembly is in a state prepared for direct implantation into a recipient upon opening of the package (e.g. electrode array is ready for implantation upon opening of the package, Fig. 2).
In reference to at least claim 3
Tabor discloses the apparatus provides conductivity between two electrodes of the electrode assembly sufficient to enable testing for an open circuit between the two electrodes while also enabling testing for a short circuit between the two electrodes with the conductivity present between the two electrodes (e.g. tested for continuity between electrodes, Col. 3, ll. 11-15).
In reference to at least claim 8
Tabor discloses wherein at least a portion of the package is made of a conductive material in direct contact with electrodes of the electrode assembly (e.g. conductive biocompatible and bioresorbable liquid, abstract, Col. 1, ll. 53-57). 
In reference to at least claim 9
Tabor teaches a coating for bioelectrical stimulation and recording electrodes which discloses obtaining an electrode array isolated from an external environment thereof (e.g. 15); and testing for an open circuit between two electrodes of the electrode array while the electrode array is sealed from the external environment (e.g. Col. 2, ll. 51-53). Tabor discloses that the packing system (e.g. 11) includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, ll. 47-53) and further discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, ll. 33-35). It was well known in the art before the effective filing date of the invention to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center  where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, ll. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the manufacturing plant and providing a sterilized sealed package to the hospital or medical center was well known and provides the predictable result of a ready to use prosthesis that will not have to be sterilized again before implantation.
In reference to at least claim 10
Tabor discloses eliminating the sterile isolation after testing and implanting the electrode assembly in a human recipient (e.g. electrode array is ready for implantation upon opening of the package, Fig. 2).
In reference to at least claim 11
Tabor discloses the action of implanting the electrode array includes implanting the electrode array into the human recipient after eliminating the sterile isolation without adding material to or removing material from the implantable assembly (e.g. electrode array is ready for implantation upon opening of the package, Fig. 2).
In reference to at least claim 12
Tabor discloses the action of testing for an open circuit includes testing for the open circuit while the recipient is under anesthesia and prepared for implantation; and the method further includes determining whether to implant the electrode array in the recipient based on the testing (e.g. the invention overcome the above disadvantages including allowing testing immediately prior to implantation of the device, Col. 1, ll. 29-33,41-46).
In reference to at least claim 14 
Tabor discloses manipulating package material forming the sterile isolation from a first state to a second state and subsequently testing for one of the open circuit or a short circuit of the electrode assembly while the electrode array is sterilely isolated from the ambient environment (e.g. tested for continuity between electrodes using limited current, Fig. 3, Col. 3, ll. 11-15; claim 15).
In reference to at least claim 24
Tabor teaches a coating for bioelectrical stimulation and recording electrodes which discloses a package (e.g. 15) an electrode array sealed in the package (e.g. 15), wherein the apparatus is configured to provide electrical conductivity between two electrodes of the electrode array for enabling two types of conductivity testing of the electrode array (e.g. Col. 2, ll. 51-53). Tabor does not teach or suggest a receiver-stimulator sealed within the package. It was well known before the effective filing date of the invention to package an electrode array along with a receiver-stimulator for shipment to a hospital or medical facility as evidence by Patrick (e.g. Col. 1, ll. 41-52), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to package a receiver-stimulator along with the electrode array in a sealed sterile package in order to provide the predictable result of an all-in-one package including all the components of the implant within a single sterile package. 
In reference to at least claim 28
Tabor discloses that the packing system (e.g. 11) includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, ll. 47-53) and further discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, ll. 33-35). It was well known in the art before the effective filing date of the invention to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center  where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, ll. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the manufacturing plant and providing a sterilized sealed package to the hospital or medical center was well known and provides the predictable result of a ready to use prosthesis that will not have to be sterilized again before implantation.
In reference to at least claim 31
Tabor discloses the action of testing is executed during storage (e.g. the invention overcome the above disadvantages including allowing testing after packaging and immediately prior to implantation of the device, Col. 1, ll. 29-33,41-46).
In reference to at least claim 36
Tabor discloses the system is configured to enable open circuit testing via a single use applicator (e.g. testing is enabled while the electrodes are contained in the sealed package, Col. 2, ll. 51-53). Additionally, Tabor discloses that providing packages that allow a “only once” test for open circuits is known within the art (e.g. Col. 1, ll. 20-29), therefore enabling a system that enables open circuit testing via a single use applicator would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as such technique was well-known in order to yield the predictable resulting of providing for testing electrodes before use as disclosed by Tabor. 
In reference to at least claim 37
Tabor discloses wherein at least one of: the apparatus includes component(s) separate from the package that envelope the two electrodes that are configured to enable the testing for the open circuit; or the apparatus includes component(s) that are integral to the package that are configured to establish a conductive path between the two electrodes to enable the testing for the open circuit (e.g. tested for continuity between electrodes using limited current, Fig. 3, Col. 3, ll. 11-15; claim 15).
In reference to at least claim 39
Tabor discloses the action of testing is also executed immediately after packaging and immediately prior to implantation of the electrode array into a person (e.g. the invention overcome the above disadvantages including allowing testing after packaging and immediately prior to implantation of the device, Col. 1, ll. 29-33,41-46).
In reference to at least claim 41
Tabor discloses wherein the action of testing for an open circuit includes utilizing a package in which the electrode array is located while sterilely isolated from an external environment made of a conductive material that is in direct contact with the two electrodes of the electrode assembly so as to provide a conductive path between the two (e.g. package includes a conductive liquid allowing testing for open circuits, allows remote testing of the packaged bioelectrical stimulating and recording electrodes, Col. 2, ll. 51-53, Col. 3, ll. 1-5).
In reference to at least claim 44
Tabor teaches an apparatus according to claim 2 but does not explicitly teach a receiver-stimulator sealed within the package. It was well known before the effective filing date of the invention to package an electrode array along with a receiver-stimulator for shipment to a hospital or medical facility as evidence by Patrick (e.g. Col. 1, ll. 41-52), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to package a receiver-stimulator along with the electrode array in a sealed sterile package in order to provide the predictable result of an all-in-one package including all the components of the implant within a single sterile package. 
In reference to at least claim 45
Tabor discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, ll. 33-35). It was well known in the art before the effective filing date of the invention to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center  where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, ll. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the manufacturing plant and providing a sterilized sealed package to the hospital or medical center was well known and provides the predictable result of a ready to use prosthesis that will not have to be sterilized again before implantation. Tabor further discloses opening the package; the electrode array has been stored in a sterile environment until the package was opened (e.g. electrode array is ready for implantation upon opening of the package, Fig. 2).

Claims 5,33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,116,413 to Tabor et al. (Tabor) in view of US Patent No. 4,522,209 to Patrick et al. (Patrick) as applied to claims 3 and 9 further in view of US 2015/0142073 to Taff et al. (Taff) (previously cited). 
In reference to at least claim 5
Tabor as evidence by Patrick teaches an apparatus according to claim 3 but does not explicitly teach an electrically conductive foam portion that is in electrical contact with the two electrodes. 
Taff teaches a sterilizable containment for implantable medical device which discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam (e.g. paragraphs [0025],[0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tabor as evidence by Patrick with the teachings of Taff to include instead of using a conductive fluid or liquid gel to use a conductive foam in order to provide the predictable result of a conducting medium that is more solid to reduce any potential leakage of the conducting material from the package of the device. 
In reference to at least claim 33
Tabor as evidence by Patrick teaches a method according to claim 9 but does not explicitly teach the conductive path of solid material between the two electrodes. 
Taff teaches a sterilizable containment for implantable medical device which discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam (e.g. paragraphs [0025],[0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tabor as evidence by Patrick with the teachings of Taff to include instead of using a conductive fluid or liquid gel to use a conductive foam in order to provide the predictable result of a conducting medium that is more solid to reduce any potential leakage of the conducting material from the package of the device. 
In reference to at least claim 38
Tabor modified by Patrick and Taff teaches a method according to claim 33 in which an electric conducting medium that can include a solid material such as a conductive foam or steel wool (e.g. ‘073, paragraphs [0025],[0069]). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,522,209 to Patrick et al. (Patrick) as applied to claim 17 further in view of US 2015/0142073 to Taff et al. (Taff) (previously cited). 
In reference to at least claim 22
Patrick teaches an apparatus according to claim 17 but does not explicitly teach the package including a foam portion that provides the electrical conductivity. 
Taff teaches a sterilizable containment for implantable medical device which discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam (e.g. paragraphs [0025],[0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Patrick with the teachings of Taff to include using a conductive foam in order to provide the predictable result of a conducting medium that reduces any potential leakage of the conducting material from the package of the device. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,116,413 to Tabor et al. (Tabor) in view of US Patent No. 4,522,209 to Patrick et al. (Patrick) as applied to claim 24 further in view of US 2004/0116995 to Dadd (Dadd) (previously cited).
In reference to at least claims 25-27
Tabor as evidence by Patrick teaches a device according to claim 24 but does not explicitly teach the electrode array being a curved orientation curved to subtend an angle of at least 360 degrees and/or including recessed electrodes. 
Dadd teaches a curved cochlear implant electrode array which discloses an electrode array being a curved orientation curved to subtend an angle of at least 360 degrees and/or including recessed electrodes (e.g. Figs. 5-6, paragraphs [0021],[0032],[0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tabor  as evidence by Patrick with the teachings of Dadd to include an electrode array being a curved orientation curved to a subtend an angle of at least 360 degrees and/or including recessed electrodes in order to provide the predictable result of an electrode assembly that can be inserted more deeply into the cochlear while also reducing the degree of trauma to sensitive structures within the cochlea. 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,116,413 to Tabor et al. (Tabor) in view of US Patent No. 4,522,209 to Patrick et al. (Patrick) and US 2015/0142073 to Taff et al. (Taff) as applied to claim 38 further in view US Patent No. 4,423,732 to Tarjan et al. (Tarjan) (previously cited).  
In reference to at least claim 43
Tabor modified by Patrick and Taff teaches a method according to claim 38. Taff discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam that establishes a conductive path between the electrodes (e.g. paragraphs [0025],[0069]) and further discloses an electric conducting medium that can include a solid material such as a conductive foam or steel wool (e.g. ‘073, paragraphs [0025],[0069]) but does not explicitly teach the solid material is in the form of body that includes a discrete passageway therein that establishes the conductive path. 
Tarjan teaches a sterile connector system for packaged pacer which discloses an electrical connection to a pacer that is made through a passageway (e.g. 16a, Fig. 1, Col. 4, ll. 50-60) that provides electrical communication with the sterile interior of a package without compromising its sterility and allows the performance of pre-implantation tests without removing it from its sterile packaging (e.g. Col. 2, ll. 32-40). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tabor modified by Patrick and Taff with the teachings of Tarjan to include forming the solid material into a discrete passageway that establishes the conductive path in order to provide the predictable result of an alternative design for the solid material that still maintains the appropriate electrical conductivity between the components for testing the packaged components without removing it from its packaging.  

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,116,413 to Tabor et al. (Tabor) in view of US Patent No. 4,522,209 to Patrick et al. (Patrick) as applied to claim 24 further in view US Patent No. 4,423,732 to Tarjan et al. (Tarjan) (previously cited).  
In reference to at least claim 46
Tabor modified by Patrick teaches a method according to claim 24. Taff further discloses a seal (e.g. 24) and a larger container for housing the complete electrode assembly (e.g. Col. 2, ll. 46-59) but does not explicitly teach heat sealed to establish a completely sterilely sealed package. 
Tarjan teaches a sterile connector system for packaged pacer which discloses an electrical connection to a pacer that is made through a passageway (e.g. 16a, Fig. 1, Col. 4, ll. 50-60) that provides electrical communication with the sterile interior of a package without compromising its sterility and allows the performance of pre-implantation tests without removing it from its sterile packaging (e.g. Col. 2, ll. 32-40). Tarjan further discloses a package is heat sealed to establish a completely sterilely sealed package (e.g. application of heat and pressure, Col. 3, ll. 9-14, Col. 5, ll. 41-52)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tabor modified by Patrick with the teachings of Tarjan to include using application of heat and pressure for sealing the package in order to provide the predictable result of a seal that maintains the isolated environment within the package and reduces any potential leakage of the conducting material from the package of the device.  

Allowable Subject Matter
Claims 7,13, 15,19-20, 23 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or reasonably suggest the specifics regarding disabling the testing while the package is sterilely sealed or alternately providing and eliminating the electrical conductivity between the electrodes, testing for both an open circuit and a short circuit while the package is sterilely sealed or varying the impedance via magnetic manipulation of a component within the package. 

Response to Arguments
Applicant’s arguments, see pgs. 8-38 of the response filed on 3/14/2022, regarding several of the 102 and 103 rejections have been fully considered but they are not persuasive. It is noted that the rejection against claims 13 and 42 has been reconsidered and has been withdrawn in view of the arguments, see pgs. 9-11 of response filed on 3/14/2022, regarding testing for an open circuit and a short circuit of the electrode array while the array is sterilely isolated from the ambient environment. Further regarding the drawing objections, the drawings do not currently show the single-use applicator (claim 36), therefore the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single-use applicator (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered, see objections above.
As an initial matter, all claim terms have been given their plain meaning consistent with the specification. There are no special definitions recited within the specification for the claim terms, therefore the BRI for the claim terms have been interpreted to be consistent with their “plain meaning” which refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art and consistent with the use of the claim term in the specification and drawings in accordance with MPEP 2111.01. “The plain meaning refers to their ordinary and customary meaning to the term by those of ordinary skill in the art. The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question as of the effective filing date of the invention.....and may be evidence by a variety of sources including the words of the claims themselves, the specification, drawings, and prior art....It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.”
Applicant argues that Tabor does not teach the limitations within claim 24 regarding the system configured to enable two types of conductivity testing (pg. 8-9 of response filed 3/14/2022), the examiner respectfully disagrees. Tabor teaches a coating for bioelectrical stimulation and recording electrodes which discloses a package (e.g. 15) an electrode array sealed in the package (e.g. 15), wherein the apparatus is configured to provide electrical conductivity between two electrodes of the electrode array for enabling two types of conductivity testing of the electrode array (e.g. Col. 2, ll. 51-53). The system is configured to provide electrical conductivity between two electrodes of the electrode array for enabling conductivity testing of the electrode array, therefore the various electrodes of the electrode array may be connected in sets to test conductivity (e.g. Col. 2, ll. 51-53). A first set of electrodes is connected to perform a first conductivity testing of the electrode array and a different set of electrodes is connected to perform a second conductivity testing of the electrode array, therefore two types of conductivity testing of the electrode array are performed. It is noted that amending the claim to recite more specificity regarding the two types of conductivity testing, e.g. an open circuit and a short circuit, may aid in differentiating the claim over the prior art.  
Applicant argues that Tabor does not teach a “sterilely sealed package” (pg. 11 of response filed on 3/14/2022), the examiner respectfully disagrees. In accordance with BRI practice claim terms have been given their plain meaning consistent with the specification “The plain meaning refers to their ordinary and customary meaning to the term by those of ordinary skill in the art. The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question as of the effective filing date of the invention.....and may be evidence by a variety of sources including the words of the claims themselves, the specification, drawings, and prior art. The phrase “sterilely sealed package” has been interpreted to include packages that are fasten or closed securely and that are free from bacteria or other living organisms which is in line with the plain meaning consistent with the specification. Tabor discloses that the electrodes are contained within a packing system (e.g. 11) that includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, Il. 47-53) and further discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, Il. 33-35). Regarding the package being sterilely sealed, it was well known in the art before the effective filing date of the invention to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, Il. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the manufacturing plant and providing a sterilized sealed package to the hospital or medical center was well known and provides the predictable result of a ready to use prosthesis that will not have to be sterilized again before implantation. Tabor further discloses enabling testing for an open circuit between two electrodes of the electrode assembly with the electrode assembly sealed in the package immediately after packaging and immediately prior to implantation (e.g. Col. 1, Il. 29-32, 41-46, Col. 2, Il. 47-53), therefore testing of the electrode assembly occurs while the electrodes are sterilely sealed within the package. 
Applicant argues that Patrick does not teach controllably initiating conductivity (e.g. pg. 12 of response filed on 3/14/2022), the examiner respectfully disagrees. Patrick discloses the apparatus is configured to controllably initiate the establishment of the electrical conductivity between the two electrodes via material completely within the package that is also sterilely sealed in the package (e.g. Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34). The electrical conductivity between the electrodes is not constantly on as the stimulus current that is provided to test the system can be switched on and off (e.g. Col. 4, ll. 3-43), therefore Patrick does disclose the apparatus being configured to controllably initiate the establishment of the electrical conductivity between the two electrodes. 
Applicant argues that Tabor does not teach the limitations within claim 41 (pg. 13 of the response filed on 3/14/2022), the examiner respectfully disagrees. Tabor discloses that the packaging system includes tube that contains a conductive liquid allowing testing for open circuits, allows remote testing of the packaged bioelectrical stimulating and recording electrodes (e.g. Col. 2, ll. 51-53, Col. 3, ll. 1-5), therefore the packaging system includes a conductive material in direct contact with the electrode assembly so as to provide a conductive path between the two electrodes. 
Claim Rejections Under 35 USC 102
Applicant further argues the BRI of claim 40 and that Patrick does not teach electrical conductivity between the two electrodes (pgs. 15-17 of the response filed on 3/14/2022), the examiner respectfully disagrees. Claim 40 recites “the apparatus is configured to have the electrical conductivity between the two electrodes at all times while the electrode array is sterilely sealed in the package”. It has been interpreted to mean that the electrical conductivity between the two electrodes is maintained for the duration that the electrode array is sterilely sealed in the package. Patrick discloses a package (e.g. sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34); and an electrode array sterilely sealed in the package (e.g. electrode 11 consists of a number of platinum bands or rings 12, Fig. 1, Col. 2, ll. 51-63; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34). Patrick further discloses that an electric circuit exists between several electrode bands which contact one of the platinum wires (e.g. Col. 4, ll. 3-43), therefore electrical conductivity is provided between two electrodes of the electrode array for the duration that the electrode array is sealed in the package. Patrick further discloses being able to control the establishment of the electrical conductivity between the two electrodes via material completely within the package that is also sterilely sealed in the package (e.g. Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34), therefore electrical conductivity is provided between two electrodes of the electrode array for the duration that the electrode array is sealed in the package. In accordance with BRI practice claim terms have been given their plain meaning consistent with the specification “The plain meaning refers to their ordinary and customary meaning to the term by those of ordinary skill in the art. The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question as of the effective filing date of the invention.....and may be evidence by a variety of sources including the words of the claims themselves, the specification, drawings, and prior art. The phrase “sterilely sealed package” has been interpreted to include packages that are fasten or closed securely and that are free from bacteria or other living organisms which is in line with the plain meaning consistent with the specification. Lyster discloses an electrode assembly (e.g. 150) and further discloses that the electrodes upon their release liner are sealed in a package and that the cartridge facilitates high-reliability sealing of mounted electrodes within an environment that has well-defined conditions in which moisture transfer into and out of the rigid cartridge is minimized, eliminated or essentially eliminated, therefore the electrodes are sterilely sealed within the package (e.g. paragraphs [0007], [0126]). Applicant states that the word “sterile”, “bacteria”, “antibiotic”, “germ”, “bacteria” and “infection” cannot be found within Lyster therefore Lyster does not teach a sterile package, the examiner respectfully disagrees. As stated previously, Lyster discloses that the electrodes upon their release liner are sealed in a package and that the cartridge facilitates high-reliability sealing of mounted electrodes within an environment that has well-defined conditions in which moisture transfer into and out of the rigid cartridge is minimized, eliminated or essentially eliminated, therefore the electrodes are sterilely sealed within the package (e.g. paragraphs [0007], [0126]). Lyster explicitly discloses that the cartridge facilitates high-reliability sealing of mounted electrodes within an environment that has well-defined conditions in which moisture transfer into and out of the rigid cartridge is minimized, eliminated or essentially eliminated (e.g. paragraphs [0007], [0126]), therefore the electrodes are sterilely sealed within the package, i.e. the electrodes are sealed within the package in which the environment within the package is sterile.
Applicant further argues that Patrick does not teach the apparatus configured to controllably initiate the establishment of the electrical conductivity between the two electrodes via materially completely within the package that is also sterilely sealed in the package (pgs. 24-26 of the response filed on 3/14/2022), the examiner respectfully disagrees. Patrick discloses the apparatus is configured to controllably initiate the establishment of the electrical conductivity between the two electrodes via material completely within the package that is also sterilely sealed in the package (e.g. Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34). The electrical conductivity between the electrodes is not constantly on as the stimulus current that is provided to test the system can be switched on and off (e.g. Col. 4, ll. 3-43), therefore Patrick does disclose the apparatus being configured to controllably initiate the establishment of the electrical conductivity between the two electrodes.
Claim Rejections Under 35 USC 103
Applicant argues that Tabor does not teach a “sterilely sealed package” (pg. 27-30 of response filed on 3/14/2022), the examiner respectfully disagrees. In accordance with BRI practice claim terms have been given their plain meaning consistent with the specification “The plain meaning refers to their ordinary and customary meaning to the term by those of ordinary skill in the art. The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question as of the effective filing date of the invention.....and may be evidence by a variety of sources including the words of the claims themselves, the specification, drawings, and prior art. The phrase “sterilely sealed package” has been interpreted to include packages that are fasten or closed securely and that are free from bacteria or other living organisms which is in line with the plain meaning consistent with the specification. Tabor discloses that the electrodes are contained within a packing system (e.g. 11) that includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, Il. 47-53) and further discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, Il. 33-35). Regarding the package being sterilely sealed, it was well known in the art before the effective filing date of the invention to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, Il. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the manufacturing plant and providing a sterilized sealed package to the hospital or medical center was well known and provides the predictable result of a ready to use prosthesis that will not have to be sterilized again before implantation. Tabor further discloses enabling testing for an open circuit between two electrodes of the electrode assembly with the electrode assembly sealed in the package immediately after packaging and immediately prior to implantation (e.g. Col. 1, Il. 29-32, 41-46, Col. 2, Il. 47-53), therefore testing of the electrode assembly occurs while the electrodes are sterilely sealed within the package. 
Applicant argues that Tabor does not teach a passageway therein that established the conductive path, the examiner respectfully disagrees (e.g. pgs. 30-33 of response field 3/14/2022). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Taff discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam that establishes a conductive path between the electrodes (e.g. paragraphs [0025],[0069]) and further discloses an electric conducting medium that can include a solid material such as a conductive foam or steel wool (e.g. ‘073, paragraphs [0025],[0069]) but does not explicitly teach the solid material is in the form of body that includes a discrete passageway therein that establishes the conductive path. Tarjan teaches a sterile connector system for packaged pacer which discloses an electrical connection to a pacer that is made through a passageway (e.g. 16a, Fig. 1, Col. 4, ll. 50-60) that provides electrical communication with the sterile interior of a package without compromising its sterility and allows the performance of pre-implantation tests without removing it from its sterile packaging (e.g. Col. 2, ll. 32-40). Utilizing the claimed combination, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tabor modified by Patrick and Taff with the teachings of Tarjan to include forming the solid material into a discrete passageway that establishes the conductive path in order to provide the predictable result of an alternative design for the solid material that still maintains the appropriate electrical conductivity between the components for testing the packaged components without removing it from its packaging.  
Applicant argues that Tabor does not teach “utilizing a package in which the electrode array is located”, the examiner respectfully disagrees (e.g. pgs. 33-35 of response field 3/14/2022). Tabor discloses that the electrodes are contained within a packing system (e.g. 11) that includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, Il. 47-53). Tabor discloses that the packaging system includes a tube that contains a conductive liquid allowing testing for open circuits, allows remote testing of the packaged bioelectrical stimulating and recording electrodes (e.g. Col. 2, Il. 51-53, Col. 3, Il. 1-5), therefore the packaging system includes a tube containing liquid which is utilized for testing.
Applicant argues that Tabor does not teach testing immediately after packaging and immediately prior to implantation of the electrode array (pgs. 35-36 of response filed on 3/14/2022), the examiner respectfully disagrees. Tabor discloses the invention overcomes the above disadvantages including allowing testing after packaging and immediately prior to implantation of the device (e.g. Col. 1, Il. 29-33,41-46), therefore Tabor does disclose that the action of testing is executed immediately after packaging and immediately prior to implantation of the electrode array into a person.
Applicant argues that Tabor modified by Patrick and Taff does not teach an electric conducting medium that can include a solid material such as a conductive foam or steel wool (pg. 36-37 of response filed 3/14/2022), the examiner respectfully disagrees. The language “conductive foam or steel wool” is alternative language and has interpreted to mean a solid material such as a conductive foam or a solid material such as a steel wool. As stated within claims 38 and claim 33 from which claim 38 depends. Taff discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam (e.g. paragraphs [0025],[0069]). Taff was used to modify the teachings of Tabor as evidence by Patrick to include using the conductive foam. As stated within the rejection, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tabor as evidence by Patrick with the teachings of Taff to include instead of using a conductive fluid or liquid gel to use a conductive foam in order to provide the predictable result of a conducting medium that is more solid to reduce any potential leakage of the conducting material from the package of the device. The modification of Tabor as evidence by Patrick with the teachings of Taff teaches using a solid material such as a conductive foam.
Applicant argues that Tabor does not teach the apparatus includes component(s) separate from the package that envelope the two electrodes that are configured to enable the testing for the open circuit; or the apparatus includes component(s) that are integral to the package that are configured to establish a conductive path between the two electrodes to enable the testing for the open circuit (pgs. 37 of response filed on 3/14/2022), the examiner respectfully disagrees. Tabor discloses the electrodes are contained within a packing system (e.g. 11) that includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, Il. 47-53). The packaging system contains components that test for continuity between electrodes using limited current (e.g. Fig. 3, Col. 3, Il. 11-15; claim 15).
Applicant argues that Tabor does not teach the system is configured to enable open circuit testing via a single use applicator (pg. 38 of the response filed 3/14/2022), the examiner respectfully disagrees. Tabor discloses the system is configured to enable open circuit testing via a single use applicator (e.g. testing is enabled while the electrodes are contained in the sealed package, Col. 2, Il. 51-53). Additionally, Tabor discloses that providing packages that allow a “only once’ test for open circuits is known within the art (e.g. Col. 1, Il. 20-29), therefore enabling a system that enables open circuit testing via a single use applicator would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as such technique was well-known in order to yield the predictable resulting of providing for testing electrodes before use as disclosed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792